Citation Nr: 9917318	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-25 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion





REMAND

The veteran had active military service from July 1976 to 
December 1994.  This matter comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from rating 
decisions of the Department of Veterans Affairs (hereinafter 
VA) regional office in Montgomery, Alabama (hereinafter RO).

The Board remanded these issues to the RO in May 1998, for 
further development of the issues, to include VA 
examinations.  The Board notes that the RO requested these 
examinations in January 1999; however, a response from the VA 
Medical Center in February 1999, noted that the veteran 
failed to report for the scheduled examinations.  
Nevertheless, the Board notes that the address for 
notification of the veteran of the scheduled examinations was 
incorrect.  It therefore appears that the veteran was never 
notified of the scheduled examinations.  The Board cannot 
deny a veteran's claims for failure to report for an 
examination or limit its assessment of his claims to the 
evidence of record if there is no evidence in the claims file 
to show that the veteran was properly notified of where and 
when to report for an examination.  See Hyson v. Brown, 5 
Vet. App. 262 (1993).  Although there is a presumption of 
regularity in the law that supports "'the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties,'" it is doubtful that this 
presumption will attach where there is no documented evidence 
that proper notice was sent to the appellant's last address 
of record.  See, generally, Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1991), quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); see Davis v. 
Brown, 7 Vet. App. 298, 300 (1994); Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992); Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992); Mason v. Brown, 8 Vet. App. 44, 54 
(1995), quoting Saylock, 3 Vet. App. at 395 (In Saylock, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) held that it must presume that the 
regional office properly discharged its duties by mailing a 
copy of the regional office decision to the "latest address 
then of record.").

Accordingly, this case is remanded for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the nature, extent, and 
etiology of any right knee disorder, to 
include arthritis, and any bilateral foot 
disorder to include pes planus.  All 
necessary tests and studies should be 
accomplished and the clinical findings 
must be reported in detail.  The claims 
file, including the service medical 
records must be made available to the 
examiner prior to evaluation for use in 
the study of his case.  In reviewing the 
veteran's case, the examiner should 
express an opinion as to (1) the 
relationship between any current right 
knee disorder and the findings in 
service; and (2) the likelihood that 
there was a chronic worsening of the 
veteran's pes planus during service.  If 
the examiner finds that the veteran did 
experience a worsening of his pes planus 
during service, the examiner should 
express an opinion as to whether any such 
worsening was due to the natural progress 
of the pes planus.  The rationale for the 
opinions reached should be provided.

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
nature and extent of his 
service-connected heart disorder.  All 
indicated special studies, to include 
radiologic, stress test, and 
echocardiogram studies, should be 
accomplished and the examiner should set 
for reasoning underlying the final 
diagnosis.  The examiner's are requested 
to comment on any limitation of daily 
activities are imposed by the veteran's 
service-connected heart disorder.  The 
claims file must be made available to the 
examiner for review prior to the 
examination.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  If the veteran fails to report for 
the scheduled examinations, a dated copy 
of the letter informing the veteran where 
and when to report for the scheduled 
examinations must be placed in the claims 
file to provide evidence that the VA 
mailed the notice of the examinations to 
the last address of record for the 
veteran.  

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  If 
not, the RO should provide the veteran 
and his representative with an 
appropriate supplemental statement of the 
case, to include the revised regulations 
regarding rating cardiovascular 
disorders, and afford them a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


